Case: 20-50192      Document: 00515767503         Page: 1     Date Filed: 03/05/2021




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 20-50192                             March 5, 2021
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Luis Jose Vigil,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:19-CR-1534


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Per Curiam:
          Luis Jose Vigil pleaded guilty to one count of conspiracy to transport
   illegal aliens and one count of transporting an illegal alien. After summarizing
   his history of drug abuse and prior drug-related arrests and convictions,
   Vigil’s presentence report (PSR) recommended that as a “special condition”
   Vigil be required to “abstain from the use of alcohol and/or all other
   intoxicants during the term” of supervised release that will follow his prison
   sentence. Over Vigil’s objection to the prohibition on alcohol use, the district
   court imposed the special condition.
Case: 20-50192      Document: 00515767503          Page: 2   Date Filed: 03/05/2021

                                    No. 20-50192


          On appeal, Vigil argues that imposition of the “no alcohol” condition
   was an abuse of the district court’s discretion because the condition is not
   reasonably related to his offense or his history and characteristics, and that
   the condition deprives him of liberty to a greater extent than necessary to
   achieve the goals of sentencing. Specifically, he argues that, while the record
   contains evidence of his drug abuse and prior drug-related offenses, it does
   not contain similar evidence of alcohol abuse that would justify prohibiting
   him from drinking alcohol. Our court has affirmed “no alcohol” special
   conditions in similar circumstances on plain error review, but we have yet to
   consider a case, like the present one, in which a defendant preserved his
   challenge by raising his argument before the district court. After careful
   review of the record in light of the applicable sentencing factors, we
   AFFIRM the district court’s imposition of the special condition.
                      I. Facts and procedural background
          The underlying facts of Vigil’s instant offense are not particularly
   relevant to the issue on appeal. However, to briefly summarize: Vigil was
   driving a car with two passengers that stopped at a Border Patrol checkpoint
   near Del Rio, Texas. During inspection, Border Patrol agents discovered that
   one of the passengers was present in the country illegally.         Vigil was
   eventually indicted on one count of conspiracy to transport illegal aliens and
   one count of transporting an illegal alien, and he pleaded guilty to both
   charges.
          The following relevant facts were accepted by the district court
   through its adoption of the PSR and are not disputed by Vigil: During his
   presentence interview, Vigil, who was 25 years old at the time, told a
   probation officer that he first used marijuana at the age of 13 and smoked
   three marijuana cigarettes daily, having last smoked marijuana in the month
   he was arrested; that he used Xanax “daily” from the ages of 14 to 17; that
   he “experimented” with cocaine “twice” at the age of 15 and with
   methamphetamines “once” at the age of 24; and that he drank alcohol for




                                         2
Case: 20-50192      Document: 00515767503            Page: 3   Date Filed: 03/05/2021

                                     No. 20-50192


   the first time at age 15 “and only drank on three separate occasions” (though
   the PSR is silent as to when). The PSR also stated that Vigil “did not recall
   if he has ever attended treatment for substance abuse; however, he indicated
   treatment would be necessary.”          Finally, Vigil’s criminal history, as
   recounted in his PSR, included two convictions for possession of controlled
   substances—one for possession of marijuana and one for possession of
   marijuana and Xanax—and another dismissed arrest for marijuana
   possession.
          The PSR recommended as special conditions of supervised release,
   among other things, that Vigil (A) abstain from using alcohol and other
   intoxicants during his term of supervision, and (B) participate in a substance
   abuse treatment program that included testing for drugs and alcohol, subject
   to the supervision of his probation officer. Vigil objected to the “no alcohol”
   portion of the first special condition, in both written objections and at
   sentencing. He argued that the ban on alcohol was not reasonably related to
   either his offense (transporting an illegal alien) or to his personal history and
   characteristics as recounted in his PSR. Vigil contended that the PSR showed
   extensive drug use (which Vigil admitted would support drug-related
   prohibitions), but only three instances of alcohol use. Given the lack of a
   documented history of alcohol use, Vigil argued that a ban on alcohol
   involved a greater deprivation of liberty than necessary. He also challenged
   the “no alcohol” condition as inconsistent with the Sentencing
   Commission’s policy statements.             Vigil did not challenge the other
   recommended special condition requiring substance abuse treatment, nor did
   he challenge the recommended conditions prohibiting his use of controlled
   substances without a valid prescription and prohibiting his use of
   “psychoactive substances (e.g., synthetic marijuana, bath salts, etc.) that
   impair a person’s physical or mental functioning.”
          At sentencing, the district court stated that it considered Vigil’s “drug
   usage” “to see what he may need when he gets out.” Responding to




                                           3
Case: 20-50192      Document: 00515767503          Page: 4    Date Filed: 03/05/2021

                                    No. 20-50192


   counsel’s objection to the inclusion of alcohol in the special condition
   banning the use of any intoxicants, the district court stated it was “not so
   worried about the alcohol [portion of the special condition] since that
   condition also deals with other intoxicants.       A lot of times the other
   intoxicants—maybe not with your client—but sometimes they do lead to
   some of these other uses.” The court then re-iterated its understanding that
   regardless of whether the word “alcohol” appeared in the language of the
   special condition, alcohol was nonetheless “subsumed under ‘intoxicants’”
   and the court stated further that it would not “delete the whole condition”
   because Vigil had “been addicted to other intoxicants that I don’t want him
   on at all.” The district court overruled Vigil’s objection.
          The district court sentenced Vigil to concurrent 21 months of
   imprisonment on each count, followed by three years of supervised release.
   As a special condition of supervised release, the court required that Vigil
   “abstain from the use of alcohol and any and all intoxicants” while on
   supervision. The court also imposed the recommended special conditions
   requiring participation in substance abuse treatment, prohibiting the use of
   controlled substances without a valid prescription, and prohibiting the use of
   other “psychoactive substances.” This appeal followed.
                              II. Standard of review
          Where a defendant preserves the challenge, we review the substantive
   reasonableness of a sentence—including supervised release conditions—
   under the abuse-of-discretion standard. See Gall v. United States, 552 U.S.
   38, 51 (2007); United States v. Fernandez, 776 F.3d 344, 345 (5th Cir. 2015)
   (citing United States v. Rodriguez, 558 F.3d 408, 412 (5th Cir. 2009)).
                                   III. Analysis
          As the facts are not in dispute, the single question before us is whether
   these facts support the imposition of a special condition of supervised release
   barring Vigil from consuming “any and all intoxicants,” including




                                          4
Case: 20-50192      Document: 00515767503          Page: 5   Date Filed: 03/05/2021

                                    No. 20-50192


   “alcohol,” or whether the “alcohol” provision should have been excised
   from the condition given the lack of evidence that Vigil had a history of
   alcohol abuse specifically.    After considering the applicable sentencing
   factors, we find no abuse of discretion in the district court’s decision to
   prohibit Vigil from using alcohol during his term of supervised release.
          “A district court has wide discretion in imposing terms and conditions
   of supervised release. However, this discretion is limited by 18 U.S.C.
   § 3583(d), which provides that a court may impose special conditions of
   supervised release only when the conditions meet certain criteria.” United
   States v. Paul, 274 F.3d 155, 164 (5th Cir. 2001).
          Pursuant to 18 U.S.C. § 3583(d), a district court has the discretion to
   order “any other condition it considers to be appropriate,” so long as the
   condition is “reasonably related” to certain sentencing factors.
          These factors include: (1) “the nature and circumstances of the
          offense and the history and characteristics of the defendant,”
          (2) the need “to afford adequate deterrence to criminal
          conduct,” (3) the need “to protect the public from further
          crimes of the defendant,” and (4) the need “to provide the
          defendant with needed [training], medical care, or other
          correctional treatment in the most effective manner.”
   Paul, 274 F.3d at 165 (quoting 18 U.S.C. § 3553(a)(1)-(2)) (alteration in
   original). “In addition, supervised release conditions cannot involve a
   greater deprivation of liberty than is reasonably necessary to achieve the
   latter three statutory goals.” Id. (citing § 3583(d)). And finally, § 3583(d)
   requires that the supervised release condition also be “consistent with any
   pertinent policy statements issued by the Sentencing Commission.” 18
   U.S.C. § 3583(d). In this case, the pertinent policy statement is contained in
   U.S.S.G. § 5D1.3(d)(4), which states that “[i]f the court has reason to believe
   that the defendant is an abuser of narcotics, other controlled substances or
   alcohol,” then special conditions (A) “requiring the defendant to participate
   in a program . . . for substance abuse . . . and” (B) “specifying that the




                                          5
Case: 20-50192      Document: 00515767503           Page: 6    Date Filed: 03/05/2021

                                     No. 20-50192


   defendant shall not use or possess alcohol” may be appropriate. See U.S.S.G.
   § 5D1.3(d)(4) (emphasis added).
          In United States v. Ferguson, 369 F.3d 847 (5th Cir. 2004), we stated
   that it was not an abuse of discretion for the district court to impose a special
   condition of supervised release prohibiting the defendant from ingesting
   cough syrups containing codeine and sleeping medications containing drugs
   or alcohol without a prescription because there was evidence that the
   defendant had a history of drug abuse and the medications “contain
   chemicals that may be addictive.” 369 F.3d at 853. However, we vacated a
   special condition prohibiting the defendant from taking any over-the-counter
   (OTC) drugs because it was overbroad. Id at 853–54. Nevertheless, we noted
   in dicta that a similar special condition could be permissible if limited to OTC
   drugs that were susceptible to abuse and therefore could have a detrimental
   impact on the defendant. Id. at 854. We also vacated a special condition
   prohibiting tobacco use and the taking of aspirin, because tobacco and aspirin
   were not reasonably related to the permissible statutory factors. Id. at 853.
   Thus, while Ferguson did not address a “no alcohol” condition specifically,
   it stands for the proposition that, when sentencing a defendant with a history
   of drug abuse, it may be within the district court’s discretion to more broadly
   prohibit the defendant from consuming any substances that are intoxicating
   and/or susceptible to abuse.
          In line with Ferguson’s rationale, in multiple unpublished decisions
   our court has affirmed, albeit on plain error review, the imposition of “no
   alcohol” conditions when there was evidence in the record that the
   defendant abused controlled substances, even absent evidence that the
   defendant had a history of abusing alcohol specifically. See United States v.
   Heredia-Holguin, 679 F. App’x 306, 311–12 (5th Cir. 2017); United States v.
   Cortez-Guzman, 606 F. App’x 241, 242–43 (5th Cir. 2015); United States v.
   Gayford, 380 F. App’x 442, 444 (5th Cir. 2010); United States v. McCall, 419
   F. App’x 454, 457–59 (5th Cir. 2011). While unpublished decisions are non-




                                          6
Case: 20-50192      Document: 00515767503          Page: 7    Date Filed: 03/05/2021

                                    No. 20-50192


   precedential, and the cases cited above reviewed only for plain error rather
   than abuse of discretion, we find them persuasive.
          Applying the foregoing to Vigil, we conclude that the district court did
   not abuse its discretion in imposing the “no alcohol” condition. In this case,
   the “no alcohol” condition meets all of the requirements of 18 U.S.C.
   § 3583(d). First, the special condition was “reasonably related” to the
   permissible sentencing factors in § 3553(a), including specifically the
   “history and characteristics of the defendant”—Vigil’s admitted abuse of
   marijuana and Xanax, his multiple drug-related arrests and convictions, and
   his admission that he would benefit from drug treatment—and the need for
   the sentence to “afford adequate deterrence to criminal conduct,” “protect
   the public from further crimes,” and, “provide the defendant with needed
   . . . medical care, or other correctional treatment”—here, substance abuse
   treatment—“in the most effective manner.” See 18 U.S.C. §3553(a)(1),
   (a)(2)(B), (a)(2)(C), (a)(2)(D). This conclusion is well supported by the
   record, as reflected in the facts contained in Vigil’s PSR and the district
   court’s statements at sentencing in which the court explained the need for a
   prohibition on the use of all intoxicants by focusing on Vigil’s history of drug
   use and the potential that the use of one intoxicant can lead to use of others.
          Second, for essentially the same reasons, the special condition
   involves no greater deprivation of liberty than is reasonably necessary in this
   case to achieve the statutory goals. See United States v. Vega, 545 F.3d 743,
   747 (9th Cir. 2008) (“A condition that requires [a defendant] to stay
   completely sober by prohibiting him from using any intoxicating substance—
   whether drugs or alcohol—is ‘part of an integrated rehabilitative scheme.’”)
   (citation omitted); United States v. Forde, 664 F.3d 1219, 1224 (8th Cir. 2012)
   (recognizing, in some cases, “that the use of alcohol limits a recovering
   person’s ability to maintain a drug-free lifestyle” such that “it was within the
   district court’s discretion to recognize the threat of cross addiction and
   respond by imposing the ban on alcohol use . . . consistent with the statutory




                                          7
Case: 20-50192      Document: 00515767503           Page: 8    Date Filed: 03/05/2021

                                     No. 20-50192


   goals    of   deterrence    and    protecting     the   public    from    future
   offenses”(cleaned up)).
           Finally, the special condition is consistent with the Sentencing
   Commission’s policy statement. Indeed, the district court in this case was
   presented with the exact scenario outlined in the policy statement and
   imposed precisely the special conditions recommended.               The policy
   statement does not require the district court to find that the defendant abuses
   alcohol specifically in order to prohibit alcohol use. Rather, presented with
   evidence that Vigil abused “narcotics, other controlled substances or
   alcohol” (emphasis added), the district court imposed special conditions
   requiring participation in a substance abuse treatment program and
   prohibiting the use of alcohol. See U.S.S.G. § 5D1.3(d)(4); see also Gayford,
   380 F. App’x at 444 (“Because the court had reason to believe that [the
   defendant] abuses controlled substances, it could require participation in a
   drug-abuse treatment program and restrict [defendant’s] access to other
   substances, including alcohol and legal drugs presenting a danger of
   addiction.” (citing Ferguson, 369 F.3d at 853) (other citation omitted)).
                                  IV. Conclusion
           Of course, it will not always automatically be within the district
   court’s discretion to impose a special condition prohibiting alcohol use
   whenever a defendant has drug use or drug-related arrests in his or her past.
   Special conditions “must be tailored to the individual defendant,” not
   “imposed as a matter of course,” United States v. Caravayo, 809 F.3d 269,
   276 (5th Cir. 2015), and the Sentencing Commission’s policy statement
   recommends prohibiting alcohol use only when the court “believe[s] that the
   defendant is an abuser of narcotics, other controlled substances or alcohol,”
   not merely when a defendant has ever used drugs or alcohol, see U.S.S.G.
   § 5D1.3(d)(4) (emphasis added). But, in a case like this, where the defendant
   has a history of substance abuse and drug-related arrests such that the court
   reasonably believes he is an “abuser” of drugs, it is within the district court’s




                                          8
Case: 20-50192      Document: 00515767503          Page: 9   Date Filed: 03/05/2021

                                    No. 20-50192


   discretion to require substance abuse treatment and prohibit the use of
   intoxicating substances, including alcohol, as special conditions of supervised
   release—even when there is no evidence in the record of alcohol abuse
   specifically.
          For the foregoing reasons, we AFFIRM Vigil’s sentence.




                                         9